DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 11,333,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant claims are recited or suggested in the patented claims, as follows:
With respect to instant claim 21, U.S. Patent No. 11,333,316, claim 1, recites an optoelectronic device comprising: a housing having a first housing part comprising a first cover surface, a mechanically flexible organic light emitting diode having a light emission surface emitting light produced by the organic light emitting diode, and a mechanically flexible cover element being applied to the light emission surface and comprising a light passage surface facing away from the light emission surface, wherein  the organic light emitting diode is introduced into the housing at least in places [claim 1, lines 1-12], and a distance between the light emission surface and the first cover surface is at most 1 cm [claim 1, lines 14-15].  
With respect to instant claim 22, U.S. Patent No. 11,333,316, claim 2, recites the cover element is adhesively bonded to the light emission surface.  
With respect to instant claim 23, U.S. Patent No. 11,333,316, claim 3, recites the cover element comprises a foil.  
With respect to instant claim 24, U.S. Patent No. 11,333,316, claim 4, recites the cover element has a protruding region which projects laterally beyond the light emission surface. 
With respect to instant claim 25, U.S. Patent No. 11,333,316, claim 5, recites the cover element is connected to the housing. 
With respect to instant claim 26, U.S. Patent No. 11,333,316, claim 6, recites the cover element has a protruding region which is connected to the housing.  
With respect to instant claim 27, U.S. Patent No. 11,333,316, claim 7, recites, the housing comprises the first housing part and a second housing part. 
With respect to instant claim 28, U.S. Patent No. 11,333,316, claim 8, recites the housing comprises the first housing part and a second housing part, wherein the first housing part and the second housing part are connected to one another in a mechanically detachable manner.  
With respect to instant claim 29, U.S. Patent No. 11,333,316, claim 9, recites the housing comprises the first housing part and a second housing part, wherein the second housing part has a second cover surface which is curved or arched.  
With respect to instant claim 30, U.S. Patent No. 11,333,316, claim 10, recites the first housing part has a first cover surface which is curved or arched.  
With respect to instant claim 31, U.S. Patent No. 11,333,316, claim 11, recites the organic light emitting diode is bendable in a non-destructive manner around at least one first axis.  
With respect to instant claim 32, U.S. Patent No. 11,333,316, claim 12, recites the organic light emitting diode is bendable at a radius of curvature which is at least 50 times an extent of the organic light emitting diode along a further axis.  
With respect to instant claim 33, U.S. Patent No. 11,333,316, claim 13, recites the cover element is bendable in a non-destructive manner around at least one first axis.  
With respect to instant claim 34, U.S. Patent No. 11,333,316, claim 14, recites the cover element is bendable at a radius of curvature which is at least 50 times the extent of the cover element along a further axis.  
With respect to instant claim 35, U.S. Patent No. 11,333,316, claim 15, recites the housing comprises an opening in which the organic light emitting diode is introduced at least in places. 
With respect to instant claim 36, U.S. Patent No. 11,333,316, claim 16, recites a mechanically flexible circuit board, which is arranged in places at a mounting surface of the organic light-16-PICTIV 3.3F-017 CCC [42] P2015,1080 US N3emitting diode facing away from the light emission surface and which is electrically conductively connected to the organic light emitting diode.  
With respect to instant claim 37, U.S. Patent No. 11,333,316, claim 17, recites the circuit board is bendable in a non-destructive manner around at least one first axis.  
With respect to instant claim 38, U.S. Patent No. 11,333,316, claim 18, recites the organic light emitting diode, the cover element and the circuit board are bendable in a non-destructive manner around at least one first axis.  
With respect to instant claim 39, U.S. Patent No. 11,333,316, claim 1, recites an optoelectronic device comprising: a housing having a first housing part comprising a first cover surface; a mechanically flexible organic light emitting diode having a light emission surface emitting light produced by the organic light emitting diode [claim 1, line 1-6]; and a cover element being applied to the light emission surface and comprising a light passage surface facing away from the light emission surface [claim 1, lines 7-9], wherein the organic light-emitting diode is arranged at least in places in the housing, wherein a size of the light emission surface is at least 1 cm2, and wherein a distance between the light emission surface and the first cover surface is at most 1 cm [claim 1, lines 11-15].
With respect to instant claim 40, U.S. Patent No. 11,333,316, claim 20, recites an optoelectronic device comprising: a housing having a first housing part comprising a first cover surface; a mechanically flexible organic light source having an illuminating surface; and a mechanically flexible cover element being applied to the illuminating surface and comprising a light passage surface facing away from the illuminating surface, wherein the organic light-emitting diode is arranged at least in places in the housing [claim 20, lines 1-11], and wherein the organic light source is bendable at a radius of curvature which is at least 10 times the extent of the organic light source along a further axis [claim 20, lines 14-16].

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims --- of U.S. Patent No. 10,851,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant claims are recited or suggested in the patented claims, as follows:
With respect to instant claim 21, U.S. Patent No. 10,851,961, claim 1, recites an optoelectronic device comprising: a housing having a first housing part comprising a first cover surface [claim 1, lines 1-3], a mechanically flexible organic light emitting diode having a light emission surface emitting light produced by the organic light emitting diode [claim 1, lines 4-5:  The instant “organic light emitting diode” is narrower than the patented --organic light source--; the “light emission surface” is equivalent to the patented –illuminating surface--], and a mechanically flexible cover element being applied to the light emission surface and comprising a light passage surface facing away from the light emission surface [claim 1, lines 6-8:  the “light emission surface” is equivalent to the patented –illuminating surface--], wherein  the organic light emitting diode is introduced into the housing at least in places [claim 1, lines 10-11], and a distance between the light emission surface and the first cover surface is at most 1 cm [claim 1, lines 13-14:  the “light emission surface” is equivalent to the patented –illuminating surface--].  
With respect to instant claim 22, U.S. Patent No. 10,851,961, claim 2, recites the cover element is adhesively bonded to the light emission surface [the “light emission surface” is equivalent to the patented –illuminating surface--].  
With respect to instant claim 23, U.S. Patent No. 10,851,961, claim 3, recites the cover element comprises a foil [the “light emission surface” is equivalent to the patented –illuminating surface--].  
With respect to instant claim 24, U.S. Patent No. 10,851,961, claim 4, recites the cover element has a protruding region which projects laterally beyond the light emission surface [the “light emission surface” is equivalent to the patented –illuminating surface--].  
With respect to instant claim 25, U.S. Patent No. 10,851,961, claim 5, recites the cover element is connected to the housing. 
With respect to instant claim 26, U.S. Patent No. 10,851,961, claim 6, recites the cover element has a protruding region which is connected to the housing.  
With respect to instant claim 27, U.S. Patent No. 10,851,961, claim 7, recites the housing comprises the first housing part and a second housing part. 
With respect to instant claim 28, U.S. Patent No. 10,851,961, claim 8, recites the housing comprises the first housing part and a second housing part, wherein the first housing part and the second housing part are connected to one another in a mechanically detachable manner.  
With respect to instant claim 29, U.S. Patent No. 10,851,961, claim 9, recites the housing comprises the first housing part and a second housing part, wherein the second housing part has a second cover surface which is curved or arched.  
With respect to instant claim 30, U.S. Patent No. 10,851,961, claim 10, recites the first housing part has a first cover surface which is curved or arched.  
With respect to instant claim 31, U.S. Patent No. 10,851,961, claim 11, recites the organic light emitting diode is bendable in a non-destructive manner around at least one first axis.  
With respect to instant claim 32, U.S. Patent No. 10,851,961, claim 12, recites the organic light emitting diode is bendable at a radius of curvature which is at least 50 times, an extent of the organic light emitting diode along a further axis.  
With respect to instant claim 33, U.S. Patent No. 10,851,961, claim 13, recites the cover element is bendable in a non-destructive manner around at least one first axis.  
With respect to instant claim 34, U.S. Patent No. 10,851,961, claim 14, recites the cover element is bendable at a radius of curvature which is at least 50 times, the extent of the cover element along a further axis.  
With respect to instant claim 35, U.S. Patent No. 10,851,961, claim 15, recites the housing comprises an opening in which the organic light emitting diode is introduced at least in places. 
With respect to instant claim 36, U.S. Patent No. 10,851,961, claim 16, recites a mechanically flexible circuit board, which is arranged in places at a mounting surface of the organic light -16-PICTIV 3.3F-017 CCC [42]P2015,1080 US N3emitting diode facing away from the light emission surface and which is electrically conductively connected to the organic light emitting diode [claim 1, lines 4-5:  The instant “organic light emitting diode” is narrower than the patented --organic light source--; the “light emission surface” is equivalent to the patented –illuminating surface--].  
With respect to instant claim 37, U.S. Patent No. 10,851,961, claim 17, recites the circuit board is bendable in a non-destructive manner around at least one first axis.  
With respect to instant claim 38, U.S. Patent No. 10,851,961, claim 18, recites the organic light emitting diode, the cover element and the circuit board are bendable in a non-destructive manner around at least one first axis [The instant “organic light emitting diode” is narrower than the patented --organic light source--].  
With respect to instant claim 39, U.S. Patent No. 10,851,961, claim 1, recites an optoelectronic device comprising: a housing having a first housing part comprising a first cover surface [claim 1, lines 1-3]; a mechanically flexible organic light emitting diode having a light emission surface [inherently] emitting light produced by the organic light emitting diode [claim 1, lines 4-5:  The instant “organic light emitting diode” is narrower than the patented --organic light source--; the “light emission surface” is equivalent to the patented –illuminating surface--]; and a cover element being applied to the light emission surface and comprising a light passage surface facing away from the light emission surface [claim 1, lines 6-8:  the “light emission surface” is equivalent to the patented –illuminating surface--], wherein the organic light-emitting diode is arranged at least in places in the housing, wherein a size of the light emission surface is at least 1 cm2, and wherein a distance between the light emission surface and the first cover surface is at most 1 cm [claim 1, lines 10-14:  The instant “organic light emitting diode” is narrower than the patented --organic light source--; the “light emission surface” is equivalent to the patented –illuminating surface--].
With respect to instant claim 40, U.S. Patent No. 10,851,961, claim 20, recites an optoelectronic device comprising: a housing having a first housing part comprising a first cover surface; a mechanically flexible organic light source having an illuminating surface [claim 20, lines 1-5:  The instant “organic light emitting diode” is narrower than the patented --organic light source--; the “light emission surface” is equivalent to the patented –illuminating surface--]; and a mechanically flexible cover element being applied to the illuminating surface and comprising a light passage surface facing away from the illuminating surface [claim 20, lines 6-9:  the “light emission surface” is equivalent to the patented –illuminating surface--], wherein the organic light-emitting diode is arranged at least in places in the housing [claim 20, lines 10-11:  The instant “organic light emitting diode” is narrower than the patented --organic light source--], and wherein the organic light source is bendable at a radius of curvature which is at least 10 times the extent of the organic light source along a further axis [claim 1, lines 4-5:  The instant “organic light emitting diode” is narrower than the patented --organic light source--; the instant “at least 10 times” is broader then the claimed “at least 50 times”].

Claims 21-23, 25, 27-31, 33, 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9 and 10 of U.S. Patent No. 10,571,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant claims are recited or suggested in the patented claims, as follows:

With respect to instant claim 21, U.S. Patent No. 10,571,092 recites an optoelectronic device comprising: a housing having a first housing part comprising a first cover surface [claim 1, lines 1-3], a mechanically flexible organic light emitting device having a light emission surface inherently emitting light produced by the organic light emitting diode [claim 1, lines 4-5; the instant “light emission surface” is equivalent to the patented –illuminating surface--], and a cover element being applied to the light emission surface and comprising a light passage surface facing away from the light emission surface [claim 1, lines 6-8], wherein  the organic light emitting diode is introduced into the housing at least in places [claim 1, line 9: not the “opening” is defined as being in the housing, lines 2-3], and a distance between the light emission surface and the first cover surface is at most 1 cm [claim 1, lines 12-13]. 
U.S. Patent No. 10,571,092, claim 1, recites the instant an organic light emitting diode but does recite an organic light emitting device. Organic light emitting diodes are well known organic light emitting devices, are long lasting and energy efficient. It would have been well within the skill of one versed in the art at the time the invention was made to use an organic light emitting diode in the device of U.S. Patent No. 10,571,092, claim 1, in place of the claimed organic light emitting device so the lighting devices would be long lasting and energy efficient.
U.S. Patent No. 10,571,092, claim 1, does not recite the cover element is mechanically flexible. The cover element being applied to the light emission surface of the mechanically flexible organic light emitting device. It would have been well within the skill of one versed in the art at the time the invention to form the cover element of U.S. Patent No. 10,571,092, claim 1, to be mechanically flexible like the organic light emitting device to make it easier for the organic light emitting diode to be introduced into the housing.
With respect to instant claim 22, U.S. Patent No. 10,571,092, claim 1, recites the cover element is applied to the to the illumination surface [claim 1, line 6] but does not disclose the cover element is adhesively bonded to the light emission surface. Adhesive bonding is well known in the art. It would have been well within the skill of one versed in the art at the time the invention was made to use adhesive to bond the cover element to the light emission surface in the device of U.S. Patent No. 10,571,092, claim 1, so that the elements may be securely held together and to prevent their slipping during use. 
With respect to instant claim 23, U.S. Patent No. 10,571,092, claim 10, recites the cover element comprises a foil.  
With respect to instant claim 25, U.S. Patent No. 10,571,092, claim 10, recites the cover element is connected to the housing. 
With respect to instant claim 27, U.S. Patent No. 10,571,092, claim 2, recites the housing comprises the first housing part [claim 1, line 2] and a second housing part [claim 2, line 2]. 
With respect to instant claim 28, U.S. Patent No. 10,571,092, claim 9, recites the housing comprises the first housing part and a second housing part, wherein the first housing part and the second housing part are connected to one another in a mechanically detachable manner.  
With respect to instant claim 29, U.S. Patent No. 10,571,092, claim 5, recites the housing comprises the first housing part and a second housing part, wherein the second housing part has a second cover surface which is curved or arched.  
With respect to instant claim 30, U.S. Patent No. 10,571,092, claim 1, recites the first housing part has a first cover surface which is curved or arched.  
With respect to instant claim 31, U.S. Patent No. 10,571,092, claim 1, recites the organic light source is formed in a mechanically flexible manner [claim 1, lines 4-5] but does not disclose the organic light source is bendable in a non-destructive manner around at least one first axis. It would have been well within the skill of one versed in the art at the time the invention was made to form the organic light source of U.S. Patent No. 10,571,092, claim 1, to be bendable in a non-destructive manner around at least one first axis so the device can more easily be introduced into the opening without breaking or destroying the light source.
U.S. Patent No. 10,571,092, claim 1, recites the instant an organic light emitting diode but does recite an organic light emitting device. Organic light emitting diodes are well known organic light emitting devices, are long lasting and energy efficient. It would have been well within the skill of one versed in the art at the time the invention was made to use an organic light emitting diode in the device of U.S. Patent No. 10,571,092, claim 1, in place of the claimed organic light emitting device so the lighting devices would be long lasting and energy efficient. 
With respect to instant claim 33, U.S. Patent No. 10,571,092 claim 1, does not recites the cover element is bendable in a non-destructive manner around at least one first axis. The cover element being applied to the light emission surface of the mechanically flexible organic light emitting device. It would have been well within the skill of one versed in the art at the time the invention to form the cover element of U.S. Patent No. 10,571,092, claim 1, to be bendable in a non-destructive manner around at least one first axis if such would make it easier for the organic light emitting diode to be introduced into the housing. 
With respect to instant claim 35, U.S. Patent No. 10,571,092, claim 1, recites the housing comprises an opening [claim 1, lines 2-3] in which the organic light emitting diode is introduced at least in places [claim 1, line 9]. 
U.S. Patent No. 10,571,092, claim 1, recites the instant an organic light emitting diode but does recite an organic light emitting device. Organic light emitting diodes are well known organic light emitting devices, are long lasting and energy efficient. It would have been well within the skill of one versed in the art at the time the invention was made to use an organic light emitting diode in the device of U.S. Patent No. 10,571,092, claim 1, in place of the claimed organic light emitting device so the lighting devices would be long lasting and energy efficient.  
With respect to instant claim 36, U.S. Patent No. 10,571,092 claim 1, does not recite a mechanically flexible circuit board, as claimed. It is well known to mount organic light emitting diode on flexible circuit boards to provide power to the diodes. It would have been well within the skill of one versed in the art at the time the invention was made to mount the organic light emitting diode in the device of U.S. Patent No. 10,571,092, claim 1, on a mechanically flexible circuit board which is arranged in places at a mounting surface of the organic light emitting diode facing away from the light emission surface and which is electrically conductively connected to the organic light emitting diode to provide easy assembly of the device and to provide power to the diodes. 
With respect to instant claim 37, U.S. Patent No. 10,571,092 claim 1, does not recites the claimed circuit board. It is well known to mount organic light emitting diode on flexible circuit boards to provide power to the diodes. It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 10,571,092, claim 1, to have a circuit board which is bendable in a non-  destructive manner around at least one first axis so the device can more easily be introduced into the opening.
With respect to instant claim 38, U.S. Patent No. 10,571,092 claim 1, U.S. Patent No. 10,571,092, claim 1, recites the organic light source is formed in a mechanically flexible manner [claim 1, lines 4-5] but does not recite the organic light source, the cover element and the circuit board are bendable in a non-destructive manner around at least one first axis. The cover element being applied to the light emission surface of the mechanically flexible organic light emitting device. It is well known to mount organic light emitting diode on flexible circuit boards to provide power to the diodes. It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 10,571,092, claim 1, to have the organic light source, the cover element and a circuit board which are bendable in a non-destructive manner around at least one first axis so the device can more easily be introduced into the opening without breaking or destroying the light source.

Allowable Subject Matter
Claims 21-40 would be allowable if the double patenting rejections set forth in this Office action were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In optoelectronic device comprising: a housing having a first housing part comprising a first cover surface, prior art fails to show or suggest a mechanically flexible organic light emitting diode having a light emission surface emitting light produced by the organic light emitting diode, and a mechanically flexible cover element being applied to the light emission surface and comprising a light passage surface facing away from the light emission surface, wherein the organic light emitting diode is introduced into the housing at least in places, and a distance between the light emission surface and the first cover surface is at most 1 cm. 
In an optoelectronic device comprising: a housing having a first housing part comprising a first cover surface, prior art fails to show or suggest a mechanically flexible organic light emitting diode having a light emission surface emitting light produced by the organic light emitting diode; and a cover element being applied to the light emission surface and comprising a light passage surface facing away from the light emission surface, wherein the organic light-emitting diode is arranged at least in places in the housing, wherein a size of the light emission surface is at least 1 cm2, and wherein a distance between the light emission surface and the first cover surface is at most 1 cm.
In optoelectronic device comprising: a housing having a first housing part comprising a first cover surface, prior art fails to show or suggest a mechanically flexible organic light source having an illuminating surface, and a mechanically flexible cover element being applied to the illuminating surface and comprising a light passage surface facing away from the illuminating surface, wherein the organic light source is introduced into the housing at least in places, and the organic light source is bendable at a radius of curvature which is at least 10 times the extent of the organic light source along a further axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/           Primary Examiner, Art Unit 2875